CORRECTED ALLOWANCE
Correction to Notice of Allowance
The Notice of Allowance PTOL-37 omitted claim 5 as an allowed claim. Claim 5 was allowed within Notice of Allowance and related forms, yet was not noted on the PTOL-37. This was a typographical error. This error is corrected in the instant action.

Reasons for Allowance
Claims 1,3-5, 7-11,13 and 15-17 are allowed. 
For the Examiner’s Reasons for Allowance, please see the Notice of Allowance mailed 02/03/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        


/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875